___________

                           No. 95-3702
                           ___________

Mark A. Morris,                  *
                                 *
          Appellant,             *
                                 *   Appeals from the United States
     v.                          *   District Court for the
                                 *   District of Minnesota.
FSC Securities Corporation,      *
a Georgia Corporation; Edward    *        [UNPUBLISHED]
Wisner; Richard Roe; John Doe,   *
                                 *
          Appellees.             *

                           ___________

                           No. 95-3876
                           ___________

Mark A. Morris,                  *
                                 *
          Appellee,              *
                                 *
     v.                          *
                                 *
FSC Securities Corporation,      *
a Georgia Corporation,           *
                                 *
          Appellant,             *
                                 *
Edward Wisner; Richard Roe;      *
John Doe,                        *
                                 *
          Defendants.            *
                            ___________

                  Submitted:   October 24, 1996

                       Filed: December 5, 1996
                            ___________

Before BOWMAN, HEANEY, and MORRIS SHEPPARD ARNOLD, Circuit Judges.

                           ___________

PER CURIAM.
     Mark A. Morris appeals the September 26, 1995 order of the
District Court1 directing Morris to return certain discovery
materials to their original source and directing Morris's counsel
to refrain from any use of these materials to support any pending
or future litigation. FSC Securities Corporation cross-appeals the
portion of the District Court's order in which the court found that
it lacked jurisdiction to enforce a confidentiality agreement
signed by the parties.


     Having considered the record and the briefs and arguments of
the parties, we summarily affirm the order of the District Court.


     AFFIRMED.   See 8th Cir. R. 47B.


     A true copy.


          Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable James M. Rosenbaum, United States District
Judge for the District of Minnesota.

                                 -2-